Case 20-10343-LSS Doc 3813 Filed 05/12/21 Pagelof3

Justice Lauri Selber Silverstein c | \ ED

BSA Bankruptcy Case .
824 Market Street 901 MAY 12 AM 8: 52
6th Floor ay ERK .
Wilmington, DE 19801 US BA KRUPTCY COUR :

PeTRICT OF DELAWAR
RE: Case number: cra

| am troubled by the direction this bankruptcy case is going. The BSA appears to be
overwhelmed by the sheer number of proofs of claim that were filed, something like 85,000.
This seemingly surprising number has the BSA putting blame on the victims, the lawyers tactics
for advertising the case, and the states for not handling their own cases.

This case isn’t about numbers, it’s about the trust that the nation put in the Boy Scouts of
America and the failure of that trust. Worse than that, it’s about the lack of action and covering
up the truth. The Boy Scouts are trying to wipe away years of failure with a quick solution.

The Boy Scouts are hiding their assets behind local councils.
The Boy Scouts are intent on self-preservation.
The Boy Scouts are missing the point.

This bankruptcy is the Boy Scouts attempt to sweep aside all the negativity and continue on,
business as usual, as painlessly as possible. This pattern is systematic with the organization; do
whatever it takes, say whatever needs to be said to keep our brand safe and our empire intact.

This shouldn’t be about numbers, it’s about crimes that were committed, trauma that was
caused, and lives that were shattered.

My case number is Pe it is so much more than that. My case is hard to talk about, but
not talking about it is what the Boy Scouts would like. They want to lump me in with 85,000
others and walk away from the damage they caused with their “brand” intact and that is flawed
thinking.

A Scoutmaster knew | only lived with my mother and he preyed upon me. He first
touched me when he taught me how to masturbate at an overnight scouting function at his
house, he claimed it was perfectly normal for him to do. Over the course of the next months
and years, it got worse. His touching of me became us touching me, us touching ourselves, us
touching him, just me touching him. My mother was a nurse and worked the evening shift
(3pm to 11pm) sometimes and there was more than once that John Comoza boldly came over
to the house for sexual touching. [That part of my story was a terrible to re-live, it was
suppressed and it didn’t surface again until | had already began the proof of claim.]

 
Case 20-10343-LSS Doc 3813 Filed 05/12/21 Page2of3

 

im. I’m not sure what makes me more
nauseous, the fact that | did it or the fact that | somehow rationalized in my own mind as to
why he even wanted me to do it to him in the first place.

The abuse went on for close to 4 years. The shame, guilt, fear, and odd loyalty | had
warped my sense of right and wrong and destroyed my morals. By the time | was 12, my entire
childhood was over and my adult life was already broken. Drug addiction, porn addiction, lack
of trust, and self-confidence issues have plagued me. Therapy has helped me understand
where some of my thoughts and feelings come from and how to better deal with them, but
there is no way to stop them from coming. Certain things will trigger a type of PTSD angry or
depressed reaction.

What the BSA wants to do is make the case less about the lives they ruined and the damage
they’ve caused, they want it more about how unfairly they are being treated in this bankruptcy
process.

The BSA can’t hide behind state statutes of limitation and they should stop treating the local
councils as false store fronts to hide assets.

Judgement day has come for the Boy Scouts of America and the entity responsible for the

failure of a generation of young boys is finally forced to see the damage they have done. | truly
hope this bankruptcy fully bankrupts them. For the harm they caused, they should no longer be
allowed to exist.

 

 
Case 20-10343-LSS Doc 3813 Filed 05/12/21 Page3of3

 

7 MAY 2021 PM4

Dostice Lav Selber S:lvens tein

ASA Bankrupbe/ Case
224 Market Sb GC Fi ee
Wi \ mi nepborh; SES, gigi sagitas];

SEATTLE WA 980

    

i

~s

ata lahliie

 
